Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter

Claims 1-11, 13-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the collection component includes an array of at least two components, wherein the concentrator component is one or more of: attached to the light source, or closer to the light source than the collection component; a sensor, and wherein the concentrator component has a rectangular conical geometry; and a filter provided between the collection component and the sensor” along with all other limitations of the claim. 

As to claim 11, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the CPC has a rectangular conical geometry; a collection component including an array of at least two components configured to receive light reflected or transmitted from the measurement target, wherein the light is emitted via the CPC; an optical sensor; and a filter provided between the collection component and the optical sensor” along with all other limitations of the claim. 
As to claim 17, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the CPC has a rectangular conical geometry; and an array configured to receive light reflected or transmitted from the measurement target, wherein the light is emitted via the CPC, and wherein the CPC is one or more of: attached to the light source, or closer to the light source than the array” along with all other limitations of the claim. 


 

Claims 2-10, 13-16, 18-20 and 22 are allowable due to their dependencies. 
The closest references, Brown et al. and BODKIN alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886